PER CURIAM.
The petition is granted and John Poly-dores is hereby afforded a belated appeal from judgment and sentence in case number 08-1176CFMA in the Circuit Court for Santa Rosa County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court is directed to appoint counsel to represent peti*1219tioner in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
WEBSTER, DAVIS, and LEWIS, JJ., concur.